Texas Department of Public Safety v. David Leon Cumins














 
IN THE
TENTH COURT OF APPEALS
 

No. 10-01-115-CV

     TEXAS DEPARTMENT
     OF PUBLIC SAFETY,
                                                                              Appellant
     v.

     DAVID LEON CUMINS,
                                                                              Appellee
 

From the 249th District Court
Johnson County, Texas
Trial Court # C00000387
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The Appellant has filed a motion to dismiss this appeal in which it asserts that the parties have
settled their dispute.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure
provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The appeal is dismissed.  Costs are taxed against the Appellant.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed August 29, 2001
Do not publish

style="font-family: 'CG Times', serif">      On reconsideration, counsel’s motion to dismiss is granted.  The appeal is dismissed.

                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
      (Chief Justice Gray dissenting)
Appeal dismissed
Opinion delivered and filed June 30, 2004
Publish
[CR25]